20-1905-cv
Capul v. City of New York

                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER"). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 12th day of January, two thousand twenty-one.

PRESENT:             GUIDO CALABRESI,
                     REENA RAGGI,
                     DENNY CHIN,
                                         Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

ANDREW J. CAPUL, DAVID COLON, ERIC R.
RODRIGUEZ, PETER A. DEBLASIO,
                     Plaintiffs-Appellants,

                              -v-                                                  20-1905-cv

CITY OF NEW YORK, WILLIAM JOSEPH
BRATTON, LAWRENCE BYRNE, in their
individual capacity and official capacity,
                           Defendants-Appellees.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


FOR PLAINTIFFS-APPELLANTS:                                   MATTHEW WEINICK, Famighetti & Weinick,
                                                             PLLC, Melville, New York; and Yale Pollack,
                                           Law Offices of Yale Pollack, P.C., Syosset, New
                                           York.

FOR DEFENDANTS-APPELLEES:                  DANIEL MATZA-BROWN (Richard Dearing,
                                           and Claude S. Platton, on the brief) for James E.
                                           Johnson, Corporation Counsel of the City of
                                           New York, New York, New York.

              Appeal from the United States District Court for the Southern District of

New York (Failla, J.).

              UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.

              Plaintiffs-appellants ("plaintiffs"), four former officers with the New York

City Police Department (the "NYPD"), appeal the district court's judgment, entered May

28, 2020, dismissing their claims against defendants-appellees the City of New York and

two former NYPD officials ("defendants"). Plaintiffs alleged that defendants violated

their right to due process by coercing them into retiring from the NYPD. By opinion

and order entered May 27, 2020, the district court granted defendants' motion to

dismiss the complaint for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6), citing to this Court's holding in Giglio v. Dunn, 732 F.2d 1133 (2d Cir. 1984), and

its progeny. We assume the parties' familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.




                                              2
              For substantially the reasons set forth by the district court in its thorough

opinion, we agree that plaintiffs have failed to state a claim for relief. As we have

squarely held, the post-termination process provided by New York State satisfies the

due process requirements of the Fourteenth Amendment in cases such as this, where

state and local governmental employees who were purportedly coerced into resigning

contend that their due process rights were violated. See Hellenic Am. Neighborhood

Action Comm. v. City of New York, 101 F.3d 877, 881 (2d Cir. 1996) (collecting cases and

noting that "[w]e have held on numerous occasions that an Article 78 proceeding is a

perfectly adequate postdeprivation remedy in the present situation").

              We have considered plaintiffs' remaining arguments and conclude they

are without merit. Accordingly, we AFFIRM the judgment of the district court.

                                          FOR THE COURT:
                                          Catherine O'Hagan Wolfe, Clerk




                                             3